
	
		II
		111th CONGRESS
		2d Session
		S. 3887
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for a continuation and expansion of the
		  Wounded Warrior Careers Demonstration program, and for other purposes.
		  
	
	
		1.Continuation and expansion of
			 Wounded Warrior Careers Demonstration program
			(a)Continuation of
			 programThe Secretary of the Army shall continue the Wounded
			 Warrior Careers Demonstration program being conducted in collaboration with the
			 Army Wounded Warrior program at three locations pursuant to the memorandum of
			 understanding on the program between the Army and the National Organization on
			 Disability dated January 2007.
			(b)Expansion of
			 program
				(1)In
			 generalThe Secretary of the Army shall expand the Wounded
			 Warrior Careers Demonstration program to nine additional locations in fiscal
			 year 2011. The expansion of the program shall be conducted under the memorandum
			 of understanding referred to in subsection (a), as modified pursuant to
			 subsection (f).
				(2)Additional
			 purpose of expanded programThe purpose of the expansion of the
			 Wounded Warrior Careers Demonstration program under this subsection shall be to
			 identify and disseminate best practices related to employment counseling and
			 job placement of severely wounded warriors into civilian communities and
			 careers and to otherwise assess the feasibility and advisability of various
			 additional means to support the transition and reintegration of such warriors
			 into such communities and careers.
				(3)LocationsAny
			 location selected for the expansion of the Wounded Warrior Careers
			 Demonstration program under this subsection shall be a location at which the
			 Army, or one or more of the other Armed Forces, have a large concentration of
			 severely wounded warriors who are ready for career and employment
			 counseling.
				(c)Services To be
			 provided under programThe services provided under the Wounded
			 Warrior Careers Demonstration program shall include career-development services
			 for severely wounded warriors (and their spouses, if appropriate) that are
			 consistent with their needs. Such services shall be provided by utilizing a
			 proactive, intensive, extended case-management model (including individualized
			 counseling) pursuant to which such warriors and their families receive
			 assistance in the following:
				(1)Exploring career
			 options.
				(2)Obtaining
			 education, skill, aptitude, and interest assessments.
				(3)Preparing résumés
			 and career plans.
				(4)Acquiring
			 additional education and training.
				(5)Engaging with
			 prospective employers.
				(6)Entering into
			 various kinds of occupations (whether full-time, part-time, paid, or volunteer,
			 or self-employment as entrepreneurs or otherwise).
				(7)Advancing in work
			 entered into.
				(8)Resolving
			 obstacles through coordination with the military departments, other departments
			 and agencies of the Federal Government, State and local governments, and other
			 appropriate service and benefits providers.
				(d)Minimum
			 duration of programThe Secretary of the Army shall carry out the
			 Wounded Warrior Careers Demonstration program until not earlier than the date
			 that is five years after the date of the enactment of this Act.
			(e)Availability of
			 services under program to other Armed Forces
				(1)In
			 generalThe services provided under the Wounded Warrior Careers
			 Demonstration program may be provided to severely wounded warriors of one or
			 more of the other Armed Forces pursuant to a joint agreement between the
			 Secretary of the Army, the Secretary of the military department having
			 jurisdiction over such Armed Force, and the National Organization on
			 Disability.
				(2)CoordinationThe
			 Secretary of Defense shall ensure coordination between the Secretary of the
			 Army, the Secretary of the Navy, and the Secretary of the Air Force regarding
			 the participation of members of other Armed Forces in the Wounded Warrior
			 Careers Demonstration program under this subsection, including actions to
			 encourage and facilitate the participation of such members in the program when
			 appropriate.
				(f)Modifications
			 of memorandum of understanding
				(1)Requirements
			 applicable to the ArmyThe Secretary of the Army and the National
			 Organization on Disability shall enter into such modifications of the
			 memorandum of understanding referred to in subsection (a) as the Secretary and
			 the Organization jointly consider appropriate to comply with the requirements
			 of subsections (a) through (d).
				(2)Requirements
			 applicable to other Armed ForcesAny provision of services under
			 the Wounded Warrior Careers Demonstration program through a joint agreement
			 described in subsection (e) shall be incorporated into the memorandum of
			 understanding referred to in subsection (a) in such manner as the Secretary of
			 the Army, the Secretary of the military department having jurisdiction over the
			 Armed Force concerned, and the National Organization on Disability jointly
			 consider appropriate.
				(g)Continuation of
			 dissemination of lessons learned
				(1)In
			 generalThe Secretary of the Army shall continue to provide for
			 the dissemination to other Federal departments and agencies, State and local
			 governments, and appropriate nonprofit organizations of lessons learned and
			 best practices developed under the Wounded Warrior Careers Demonstration
			 program on the provision of benefits, services, and support to severely wounded
			 warriors.
				(2)Dissemination
			 to VAAs part of the dissemination of information under paragraph
			 (1), the Secretary of the Army and the Secretary of Veterans Affairs shall
			 undertake such joint programs, activities, and initiatives as the Secretaries
			 consider appropriate to facilitate and further the dissemination to the
			 Department of Veterans Affairs of such lessons and best practices as will be of
			 particular use to the Department in providing benefits, services, and support
			 to veterans who were severely wounded warriors.
				2.Report on
			 Wounded Warrior Careers Demonstration program
			(a)In
			 generalNot later than six months after the completion of the
			 Wounded Warrior Careers Demonstration program, the Secretary of Defense shall,
			 in conjunction with the National Organization on Disability (NOD), submit to
			 the Secretary of Veterans Affairs, and to the appropriate committees of
			 Congress, a report on the program.
			(b)ElementsThe
			 report required by subsection (a) shall include the following:
				(1)A comprehensive
			 description of the Wounded Warrior Careers Demonstration program, including the
			 following:
					(A)Information on
			 job placement and retention of wounded warriors who participated in the
			 program.
					(B)A description and
			 assessment of the career services provided under the program to wounded
			 warriors experiencing Post-Traumatic Stress Disorder (PTSD) or Traumatic Brain
			 Injury (TBI).
					(2)An assessment of
			 the financial costs resulting from the failure of wounded warriors to gain
			 employment or achieve self-sufficiency after service in the Armed
			 Forces.
				(3)An assessment of
			 the efficacy of the program in preparing wounded warriors to meet the
			 challenges of employment after service in the Armed Forces.
				(4)Such
			 recommendations as the Secretary considers appropriate, including
			 recommendations for the continuation or enhancement of the services provided
			 under the program.
				(c)DefinitionsIn this section:
				(1)The term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Armed Services and the Committee on Health, Education, Labor, and Pensions of
			 the Senate; and
					(B)the Committee on
			 Armed Services and the Committee on Ways and Means of the House of
			 Representatives.
					(2)The term
			 National Organization on Disability refers to the non-governmental
			 organization assisting the Department of the Army in carrying out the Wounded
			 Warrior Careers Demonstration program in collaboration with the Army Wounded
			 Warrior Program.
				
